 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, GARY F. PRO
 7
                     IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE DISTRICT OF NEVADA
 9
                                              )   Case No. 2:18-cv-01633-MMD-NJK
10   GARY F. PRO,                             )
                                              )
11
                                              )
                           Plaintiff,         )
                                              )   STIPULATION AND ORDER
12   v.                                           DISMISSING ACTION WITH
                                              )   PREJUDICE AS TO ALLY ONLY
13
                                              )
     EQUIFAX INFORMATION                      )
14   SERVICES, LLC; ALLY                      )
     FINANCIAL; SPRINGLEAF                    )
15
                                              )
     FINANCIAL; US BANCORP,                   )
16                         Defendants.        )
                                              )
17

18         Plaintiff GARY F. PRO and Defendant ALLY FINANCIAL hereby
19   stipulate and agree that the above-entitled action shall be dismissed with prejudice
20   …
21   …
22   …
23   …

24   …

25
     …

26
                                          Page 1 of 2
27

28
 1   in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, ALLY
 2   FINANCIAL. Each party shall bear its own attorney's fees, and costs of suit.
 3         Dated:             January 15, 2019
 4

 5

 6
     By:                                       By:
     /s/David H. Krieger, Esq.                 /s/Anna Jane I. Zarndt, Esq.
 7
     David H. Krieger, Esq.                    Anna Jane I. Zarndt, Esq.
 8   Nevada Bar No. 9086                       Nevada Bar No. 10809
     HAINES & KRIEGER, LLC                     TROUTMAN SANDERS, LLP
 9
     8985 S. Eastern Avenue                    222 Central Park Avenue, Suite 2000
10   Suite 350                                 Virginia Beach, VA 23462
     Henderson, Nevada 89123                   Attorney for Defendant
11   Attorney for Plaintiff
12

13

14                                       ORDER
15
                                          IT IS SO ORDERED
16

17                                        ____________________________
18                                        UNITED STATES DISTRICT JUDGE

19                                                January 15, 2019
                                          DATED: ____________________
20

21

22

23

24

25

26
                                         Page 2 of 2
27

28
